                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,

                                    Plaintiff,

           v.                                           Case No. 20-00135-01-CR-W-BCW

JONTA L. JOHNSON,

                                    Defendant.

                                       MOTION FOR DETENTION

           Comes now the United States of America, by and through its undersigned counsel, and

hereby moves this Court to order the detention of defendant Jonta L. Johnson, and states the

following in support of the motion:

           1.        This motion is being made at the defendant’s first appearance before a judicial

officer.        An Indictment has been filed charging the defendant with being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1).

           2.        This case involves the possession or use of a firearm as that term is defined in

18 U.S.C. § 921.         See 18 U.S.C. § 3142(f)(1)(E).

           3.        The defendant has prior felony convictions for Robbery in the Second Degree and

Possession of a Controlled Substance.

           4.        The United States submits that there is clear and convincing evidence that there

are no conditions which the Court could place on the defendant’s release which would

reasonably assure the defendant’s appearance in Court and the safety of the community.            See 18

U.S.C § 3142(g):         (1) nature and circumstances of the offense; (2) weight of the evidence;

(3) whether the defendant was on probation/parole at the time of the offense; and (4) danger to




                Case 4:20-cr-00135-BCW Document 3 Filed 07/22/20 Page 1 of 2
the community.    Because of this, the United States requests that a Detention Hearing be held

and that the defendant be detained. See, e.g., United States v. Sazenski, 806 F.2d 846, 848 (8th

Cir. 1986); United States v. Warren, 787 F.2d 1237, 1238 (8th Cir. 1986).

       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

Detention Hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of the defendant.

                                                    Respectfully submitted,

                                                    Timothy A. Garrison
                                                    United States Attorney

                                               By /s/Jeffrey Q. McCarther

                                                    Jeffrey Q. McCarther
                                                    Assistant United States Attorney
                                                    Violent Crime & Drug Trafficking Unit
                                                    Charles Evans Whittaker Courthouse
                                                    400 East Ninth Street, Suite 5510
                                                    Kansas City, Missouri 64106
                                                    Telephone: (816) 426-3122



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on July 22,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.


                                                    /s/Jeffrey Q. McCarther
                                                    Jeffrey Q. McCarther
                                                    Assistant United States Attorney




                                                2

          Case 4:20-cr-00135-BCW Document 3 Filed 07/22/20 Page 2 of 2
